Exhibit 10.4

Certain identified information has been marked in the exhibit because it is both
(i) not material and

(ii) would likely cause competitive harm to the Company, if publicly disclosed.

Double asterisks denote omissions.

Supply Agreement

This Supply Agreement is made effective as of the Effective Date by and between:

Translate Bio MA, Inc., a corporation organized and existing under the laws of
the State of Delaware, having offices located at 29 Hartwell Avenue, Lexington,
MA 02421 USA (“TBio”)

- and -

Sanofi Pasteur Inc., a corporation organized and existing under the laws of the
State of Delaware, having offices located at Discovery Drive, Swiftwater, PA
18370 USA (“Sanofi Pasteur” or “Sanofi”)

Sanofi Pasteur and TBio are sometimes referred to herein individually as a
“Party”, and collectively as the “Parties”.

WHEREAS:

1. The Parties entered into a Collaboration and License Agreement executed on
June 8, 2018 (as amended, the “Collaboration and License Agreement”), for the
purpose of licensing TBio’s mRNA technologies to Sanofi Pasteur in support of
certain Sanofi Pasteur vaccine development activities;

2. Section 4.1.1 of the Collaboration and License Agreement provides that TBio
shall be responsible for manufacturing and supplying non-clinical cGLP or cGMP
Products, related Materials and investigational Products, in each case, as
required by and pursuant to the Collaboration Plan, and once executed, the
Supply Agreement;

3. Section 4.4 contemplates the negotiation and execution of a supply agreement
between the Parties within [**] of the Closing Date, whereby such supply
agreement shall govern the terms of the supply of Products by TBio as required
by the Collaboration;

4. TBio shall also supply under this Supply Agreement certain Research Materials
and Tech Transfer Materials (each as defined below), whereas supply of Research
Materials being provided pursuant to material transfer terms set forth herein;
and whereas supply of Tech Transfer Materials in support of manufacturing shall
be pursuant to separate technical transfer terms; and

5. This Supply Agreement is intended to satisfy the foregoing requirements.

NOW THEREFORE in consideration of the premises and the terms and conditions
contained in this Supply Agreement and other good and valuable consideration
(the receipt and sufficiency of which is acknowledged), the Parties agree as
follows:

Article 1 – Purpose, Definitions and Interpretation

1.1 The purpose of this Supply Agreement is to provide the terms and conditions
under which TBio shall use Commercially Reasonable Efforts to manufacture and
supply Sanofi Pasteur with (1) non-cGMP pre-clinical Products and (2) cGMP
clinical Products ((1) and (2) defined further below as “Non-clinical Supply”
and “Clinical Supply”, respectively), as well as (3) Research Materials and
(4) Tech Transfer Materials ((1), (2), (3), and (4) collectively,
“Deliverables”).

 

CONFIDENTIAL

Page 1 of 11



--------------------------------------------------------------------------------

1.2 The terms of this Supply Agreement are meant to supplement the provisions of
the Collaboration and License Agreement with regard to the supply of
Deliverables.

1.3 In addition to the Collaboration and License Agreement and the Supply
Agreement, the Parties have entered into Quality Agreements attached hereto as
Schedules B and C. In the event of any inconsistency between the terms of the
Quality Agreements and the terms of this Supply Agreement and the terms of the
Collaboration and License Agreement, the terms of the Collaboration and License
Agreement shall prevail and govern except: 1) in regard to the specific supply
of Deliverables, in which case this Supply Agreement shall prevail and govern,
but the Collaboration and License Agreement shall govern as to the time periods
that TBio is required to supply Deliverables, and 2) in regard to the specific
quality aspects of the supply of Deliverables, in which case the terms of the
applicable Quality Agreement shall prevail and govern.

1.4 The following terms shall have the following meanings in this Supply
Agreement:

(a) “cGLP” means current Good Laboratory Practice (GLP) regulations as defined
in:

 

  •  

FDA regulations for current good laboratory practices as set forth in 21 CFR
Part 58 and any related or successor regulations thereto; and

 

  •  

FDA Guidance for Industry cGLP for Investigational Drugs.

(b) “Clinical Supply” means cGMP Products to be used by Sanofi Pasteur for
clinical purposes in accordance with the Collaboration and License Agreement.

(c) “Non-clinical Supply” means cGLP (but non-cGMP) Products to be used by
Sanofi Pasteur for preclinical safety purposes and therefore must be produced
with appropriate characterization and documentation and otherwise in accordance
with the Non-Clinical Supply Quality Agreement in Schedule B. Sanofi Pasteur
shall be entitled to complete comparability exercises between such cGMP-like
batches and their cGMP equivalents.

(d) “Tech Transfer Materials” means non-GMP Products and other Materials
supporting tech transfer and process improvement activities in accordance with
the Technology and Process Transfer Plan (as amended).

(e) “Research Materials” means Products and other Materials, non-cGMP, provided
in support of Sanofi Pasteur’s research activities per the terms of section 2.3
hereunder.

(f) “Specifications” means any specifications related to the quality,
composition, or other attributes of the Deliverables.

(g) “Technical Reports” means any reports generated by a Party, or in the case
of TBio, by its Service Providers, which document the Know-How generated through
any manufacturing or other activities performed hereunder.

1.5 Capitalized terms used and not defined herein shall have the meanings
ascribed to them in the Collaboration and License Agreement.

 

CONFIDENTIAL

Page 2 of 11



--------------------------------------------------------------------------------

1.6 All references to monetary amounts are to USD ($).

1.7 The descriptive headings of Articles are inserted solely for convenience of
reference and are not intended as complete or accurate descriptions of the
content of such Articles. The use of words in the singular or plural, or with a
particular gender, shall not limit the scope or exclude the application of any
provision of this Supply Agreement to such Person or circumstances as the
context otherwise permits.

Article 2 – Supply of Deliverables

2.1 TBio has agreed to supply Sanofi Pasteur with Non-clinical Supply as
required by and pursuant to the Collaboration and License Agreement. The payment
terms of such supply arrangements are set out in Article 5 and Schedule A
attached hereto. The Specifications for Non-clinical Supply furnished under this
Section 2.1 are set out in the Quality Agreement in Schedule B attached hereto.

2.2 TBio has agreed to supply Sanofi Pasteur with Clinical Supply as required by
and pursuant to the Collaboration and License Agreement. Such Deliverables shall
consist of vialed materials. The payment terms of such supply arrangements are
set out in Schedule A attached hereto. The Specifications for Deliverables
furnished under this Section 2.2 are set out in the Quality Agreement in
Schedule C attached hereto.

2.3 TBio hereby agrees to supply Sanofi Pasteur with Research Materials as set
forth in Schedule E hereto; provided, however, that such supply shall only
include research grade proprietary, purified and characterized mRNA and stable
mRNA-LNP formulations for performing optimization and formulation studies, in an
amount not to exceed [**] of total Research Materials in a calendar year unless
mutually agreed in writing by the Parties. The payment arrangements of such
supply shall be consistent with the treatment of Collaboration funding (see
Collaboration and License Agreement Section 7.1), however, Research Materials
need not be included in the Collaboration Budget.

2.4 TBio hereby agrees to supply Sanofi Pasteur with Tech Transfer Materials in
accordance with the Technology and Process Transfer Plan, as part of which plan
TBio agrees to make available those materials set forth in RC1, RC2, DC1, DC2,
DC3, DC4, and proprietary raw material for process optimization consistent with
the Technology and Process Transfer Plan, as well as any additional Tech
Transfer Materials as mutually agreed by the Parties. This shall include supply
of Tech Transfer Materials for support training for lab scale (up to [**]),
[**]-scale drug substance and [**]-scale drug product in accordance with the
Tech Transfer Plan. The payment arrangements of such supply shall be consistent
with the Technology and Process Transfer Plan.

2.5 The Parties agree that if Sanofi Pasteur requests TBio to perform additional
activities or supply Deliverables for further uses not set out expressly herein,
Sanofi Pasteur shall generate a draft Work Order, the Parties shall mutually
discuss such draft Work Order, TBio shall issue a quotation for such additional
activities, the Work Order shall be updated accordingly and shall be deemed to
be accepted by Sanofi Pasteur if it signs such in respect thereof referencing
this Supply Agreement, and which Work Order shall be deemed accepted by TBio if
the Work Order is filled out completely, including Table D, and an authorized
representative of TBio signs such Work Order, which acceptance shall not be
unreasonably withheld.

 

CONFIDENTIAL

Page 3 of 11



--------------------------------------------------------------------------------

Article 3 – Monitoring, Ordering, Release, Delivery & Storage of Non-clinical
Supply and Clinical Supply

3.1 To the end of monitoring Sanofi’s demand of Non-clinical Supply and Clinical
Supply so that TBio is able to meet Sanofi’s requirements without interference
with TBio’s other programs, Sanofi Pasteur shall share with TBio a non-binding,
confidential document estimating Sanofi Pasteur’s expected Non-clinical Supply
and Clinical Supply needs and related timelines; and TBio shall, within a
reasonable response time not to exceed [**], share with Sanofi Pasteur a
non-binding, confidential document detailing TBio’s estimates of its costs and
available manufacturing capabilities to meet Sanofi’s expected Non-clinical
Supply and Clinical Supply needs, including insofar as such capabilities are to
be provided by Service Providers. Sanofi’s estimates of its expected
Non-clinical Supply and Clinical Supply needs shall cover an initial period of
[**], and shall be updated or confirmed at least every [**], but may be updated
at any other times at its discretion, and TBio shall update its document in
response thereto within a reasonable response time. TBio shall also submit to
Sanofi [**] reports detailing work progress in support of the supply activities
hereunder.

3.2 For orders of Non-clinical Supply and Clinical Supply covered by Sections
2.1 and 2.2 hereto, respectively, specific orders for Non-clinical Supply and
Clinical Supply shall be placed by Sanofi Pasteur using an appropriately
modified version of the Work Order set forth in Schedule D attached hereto,
which may or may not follow issuance of a quotation or Work Order by TBio. Each
Work Order shall be mutually agreed by the Parties, such agreement not to be
unreasonably withheld or delayed, with such Work Order being effective only
after the Work Order is filled out completely, including Table D, and authorized
representatives of both Parties sign the Work Order.

3.3 Clinical Supply supplied by TBio hereunder shall be manufactured in
accordance with cGMP and shall conform to the Specifications in Schedule C.

3.4 Non-clinical Supply and Clinical Supply provided to Sanofi Pasteur shall be
released by TBio in accordance with its standard operating procedures,
applicable laws and the terms of the Quality Agreements attached hereto as
Schedules B and C.

3.5 Non-clinical Supply and Clinical Supply supplied by TBio shall be supplied
delivery duty unpaid (DAP, Incoterms 2010) to the delivery address specified on
the applicable Work Order, at Sanofi Pasteur’s expense. Any taxes incurred by
TBio in the manufacture and supply of Non-clinical Supply and Clinical Supply to
Sanofi Pasteur shall be at Sanofi Pasteur’s expense, in accordance with the
relevant Work Order.

3.7 Tech Transfer Materials and Research Materials may be manufactured on a non
cGMP/non GLP basis.

3.8 Title to the Deliverables supplied by TBio hereunder shall pass to Sanofi
Pasteur once the Products are delivered to the applicable destination as agreed
by the Parties in accordance with Section 3.5 above. Upon request, TBio may
secure such insurance as Sanofi Pasteur may require with regard to such
shipments, at Sanofi Pasteur’s expense.

3.9 TBio shall, in accordance with the terms of a Work Order and the
requirements of the relevant Quality Agreement, provide storage for any
Deliverables supplied hereunder either at its own facilities, or at its Service
Providers’ facilities, if available, at Sanofi Pasteur’s expense.

 

CONFIDENTIAL

Page 4 of 11



--------------------------------------------------------------------------------

Article 4 – Regulatory and Service Provider Change of Control

4.1 Each Party shall promptly inform the other Party of any material changes in
Deliverables of which it becomes aware that may affect the other Party’s ability
to use the Deliverables or otherwise impact the Parties rights and obligations
under the Collaboration and License Agreement. In addition to any obligations
under Section 4.2.2 of the Collaboration and License Agreement, with regard to
any Deliverables, TBio shall use Commercially Reasonable Efforts to notify
Sanofi Pasteur of any material change to the manufacturing process for
Deliverables that TBio believes may have regulatory impact as set out in the
Quality Agreements in Schedule B & C attached hereto.

4.2 TBio shall promptly notify Sanofi Pasteur in the event it becomes aware of a
change of control of a Service Provider and/or supplier of raw material engaged
in support of manufacturing of Deliverables supplied hereunder.

Article 5 – Prices and Payment

5.1 From the Effective Date until December 31, 2020, Sanofi Pasteur shall pay
TBio the price for the Non-clinical and Clinical Supply as set out in Schedule A
and in any subsequent Work Orders issued by Sanofi Pasteur hereunder, to which
price shall be added a mark-up of [**] percent ([**]%) for all applicable costs
and expenses scheduled to be incurred, and activities scheduled to occur, under
such Work Orders prior to January 1, 2021, and to which price shall be added a
mark-up of [**] percent ([**]%) for all applicable costs and expenses scheduled
to be incurred, and activities scheduled to occur, under such Work Orders on or
after January 1, 2021.

5.2 Beginning on January 1, 2021, Sanofi Pasteur shall pay TBio the price for
the Non-clinical and Clinical Supply as set out in Schedule A and in any
subsequent Work Orders issued by Sanofi Pasteur hereunder, to which price shall
be added a mark-up of [**] percent ([**]%) for all such Work Orders placed after
January 1, 2021.

5.3 Beginning on the Second Closing Date, Sanofi Pasteur shall pay TBio, within
[**] of receipt of a properly submitted invoice, a sum of [**] dollars ($[**])
per year, payable in four quarterly payments of $[**], to serve as pre-payment
for Manufacturing Costs and the [**]% or [**]% mark-up, as applicable, actually
incurred hereunder. The first such quarterly payment shall be eligible for
invoicing at the beginning of the first full calendar quarter following the
Second Closing Date. In the event that Manufacturing Costs and the [**]% or
[**]% mark-up, as applicable, in a given quarter are less than the amount of the
quarterly pre-payment, TBio shall credit the difference to future Manufacturing
Costs and the [**]% or [**]% mark-up, as applicable, incurred in the same
calendar year. If a quarterly payment is insufficient to cover Manufacturing
Costs and the [**]% or [**]% mark-up, as applicable, for a given quarter, TBio
shall invoice such additional Manufacturing Costs and the [**]% or [**]%
mark-up, as applicable, in that quarter. In the event of termination of this
Agreement, Sanofi Pasteur shall pay any non-cancellable or already incurred
Manufacturing Costs for the [**] following the effective date of such
termination, and shall receive a refund of any unused credit.

5.4 TBio will invoice Sanofi Pasteur for the manufacture of Non-clinical and
Clinical Supply in accordance with Schedule A on a [**] basis for costs actually
incurred over the previous [**]. In addition to the applicable price, Sanofi
Pasteur agrees to reimburse TBio for shipping, storage and duties levied on,
each shipment of Deliverables, as set forth in the corresponding invoice.

5.5 If there is any increase in the price for Deliverables estimated in any
effective Work Order, TBio will issue to Sanofi Pasteur a change order for such
Work Order for Sanofi Pasteur to approve the increase in price, where such Work
Order will include prominent language that it requires a response within [**] or
a prominently identified shorter time period if absolutely required because the
applicable work is in progress. If Sanofi Pasteur fails to return an executed
change order (or other written communication) approving the increase in price
within [**], or such shorter time period if absolutely required, of TBio’s
issuance of such change order, such Work Order shall be deemed accepted, and
TBio may proceed with the work per the updated budget.

 

CONFIDENTIAL

Page 5 of 11



--------------------------------------------------------------------------------

5.6 Each invoice shall include details for each charge corresponding to the
items in Schedule A.

5.7 The Parties agree that the payment of such invoices shall be made in US
Dollars by Sanofi Pasteur not later than [**] from the date the invoice is
received, and in any event before the date on which TBio must make a
corresponding payment to its Service Provider(s) (advance notice of which TBio
shall provide to Sanofi Pasteur in the relevant Work Order), by wire transfer to
the following account:

Company Name: Translate Bio MA, Inc.

Bank Name: [**]

Bank Address: [**]

ABA Wire Transfer: [**]

Account Number: [**]

In the event that a Service Provider engaged in support of manufacturing of
Product supplied hereunder demands payment in a foreign currency, TBio shall
perform currency conversions in a manner consistent with its standard accounting
practices applicable to any similar transaction.

5.8 All payments under this Supply Agreement shall be made by Sanofi Pasteur to
TBio without deduction of any applicable withholding taxes.

5.9 TBio shall also issue invoices to Sanofi Pasteur using a modified Work Order
for any Manufacturing Costs and the [**]% or [**]%, as applicable, that TBio is
required by the applicable Service Provider to prepay and for which TBio seeks
advance payment from Sanofi, but only to the extent such prepayment obligations
exceed the any unused funds available from any of Sanofi Pasteur’s prior
quarterly pre-payments (Section 5.2).

5.10 TBio shall notify Sanofi Pasteur if a Service Provider offers to reduce its
portion of Manufacturing Costs or delivery times under a Work Order through
payment to a Service Provider of upfront fees, and, if Sanofi Pasteur provides
written approval thereof, TBio shall issue invoices to Sanofi Pasteur for the
pro rata portion of such upfront fees attributable to Deliverables to be
delivered under this Agreement.

5.11 Sanofi Pasteur agrees to pay all undisputed invoices under Sections 5.6 and
5.7 in accordance with Section 5.7 and the remainder of this Article 5. TBio
shall have no obligation to transfer any affected Deliverable while any such
undisputed invoice is both past due or outstanding.

5.12 To expedite resolution of any payment issues, the Parties shall be entitled
to communicate with each other via the following Finance contacts:

For TBio:     [**]

 29 Hartwell Avenue

 Lexington, MA 02421

 [**]

For SP:         [**]

 1755 Steeles Avenue West

 Toronto, ON M2R 3T4 Canada

 [**]

 

CONFIDENTIAL

Page 6 of 11



--------------------------------------------------------------------------------

Article 6 – Conditions of Use of Deliverables

6.1 Except as provided for in the case of Research Materials, Sanofi Pasteur
shall use the Deliverables solely in accordance with the Collaboration and
License Agreement and applicable, executed material transfer agreement in the
form set forth in Schedule E.

6.2 TBio has no obligation to provide to Sanofi Pasteur any Deliverable or
related documentation disclosing technology that Sanofi Pasteur has not licensed
under the Collaboration and License Agreement. However, delivery of such
Deliverable or documentation constitutes Sanofi Pasteur’s acceptance of Licensed
Technology associated with such Deliverable or related documentation.

Article 7 – Advice regarding Manufacturing Costs

7.1 Sanofi Pasteur may provide, and TBio agrees to consider in good faith,
advice with regard to measures that could be taken to reduce Manufacturing
Costs.

Article 8 – Non-Conforming Deliverables

8.1 In the event that either: a) any Clinical Supply does not comply with cGMP
(if intended for human or toxicological use) or b) otherwise any Clinical Supply
or Non-clinical Supply fails to comply in all material respects with its
Specifications, in either case due to the negligence, willful misconduct or
breach of agreement by TBio or any of its Service Providers, TBio’s sole and
exclusive liability shall be either:

(i) to seek production of replacement Materials by the TBio Service Provider(s),
or to have TBio perform such production or replacement itself (if the failure
happened during a manufacturing step that TBio was to perform itself), or

(ii) to refund to Sanofi Pasteur the markup ([**]% or [**]%, as applicable) over
Manufacturing Costs charged by TBio and, in the event that any non-compliance
event was due to the negligence, willful misconduct or breach of agreement by a
TBio Service Provider, to pay to Sanofi Pasteur any and all recovery amounts it
receives from the applicable Service Provider, and in the event due to TBio’s
breach of agreement, negligence or willful misconduct, to pay to Sanofi Pasteur
a sum equal to the Manufacturing Costs plus the applicable mark-up in each of
(i) and (ii) to the extent not already refunded or credited to Sanofi Pasteur,
with respect to such Deliverable’s non-compliance or non-conformity. TBio hereby
agrees to use Commercially Reasonable Efforts to seek production of replacement
Materials or compensation from the applicable Service Provider for any such
non-compliance or non-conformity.

8.2 In the event that either: a) any Clinical Supply does not comply with cGMP
(if intended for human or toxicological use) or b) otherwise any Clinical Supply
or Non-clinical Supply fails to comply in all material respects with its
Specifications, in either case due to causes solely other than the negligence,
willful misconduct or breach of this Agreement by TBio or any of its Service
Providers, then Sanofi Pasteur shall be wholly responsible for, and bear all
costs associated with, such Deliverable’s non-compliance or non-conformity but
solely to the extent of such other causes..

8.3 To the extent a claim for damages is attributable under Sections 8.1 to TBio
or TBio Service Providers, any liability and/or recovery shall be apportioned in
an amount relative to TBio’s negligence, willful misconduct or breach of this
Agreement or such Service Provider’s negligence, willful misconduct or breach of
agreement. Any claim for damages under Section 8.1 must be made in writing by
Sanofi Pasteur, accompanied by test results confirming the relevant
non-conformance and return to TBio of

 

CONFIDENTIAL

Page 7 of 11



--------------------------------------------------------------------------------

the non-conforming Deliverables, within [**] after delivery of the
non-conforming Deliverable unless such non-conformance cannot reasonably be
assessed during such [**] period, in which case Sanofi Pasteur must provide such
information and return within [**] after Sanofi Pasteur first becomes aware of
such non-conformance.

Article 9 – Audits

9.1 TBio shall keep or have kept accurate records in compliance with cGMP, any
other applicable Laws, the terms of this Supply Agreement, the Quality
Agreements, TBio’s Third Party contracts, the Collaboration and License
Agreement and any other applicable agreements, in connection with the production
of all Clinical Supply hereunder. TBio shall permit Sanofi Pasteur to conduct
audits and examine such records and manufacturing facilities in accordance with
the Quality Agreements.

Article 10 – Indemnity, Liability and Insurance

10.1 Sanofi Pasteur agrees to indemnify, defend and hold harmless the Translate
Bio Indemnitees in accordance with Section 15.2 of the Collaboration and License
Agreement.

10.2 TBio agrees to indemnify, defend and hold harmless the Sanofi Indemnitees
in accordance with Section 15.1 of the Collaboration and License Agreement.

10.3 TBio will procure and maintain during the Term, at its own expense, a
property damage and a cargo insurance policy, as well as a comprehensive general
liability insurance coverage, each in an amount so as to adequately cover its
activities and obligations hereunder and consistent with the normal business
practices of prudent biopharmaceutical companies of similar size and scope. Such
insurance policies shall include coverage for the liability incurred for
property damage to Products (including Clinical Supply and other materials
supplied hereunder) while such goods are in TBio’s possession, care, custody or
control. The existence of such insurance will not limit TBio’s liability
hereunder; provided however that, TBio’s liability shall be limited to $[**] in
any given calendar year with respect to all claims made against TBio under this
Agreement in that same calendar year. Upon written request of Sanofi, TBio shall
provide evidence of such insurance coverage, and shall, name Sanofi Pasteur as a
loss payee under such policies.

Article 11 – Recalls and Other Similar Actions

11.1 If, at any time, a Governmental Authority requires Sanofi Pasteur to recall
or take a similar action with respect to the Products for whatever reason,
Sanofi Pasteur shall promptly notify TBio and shall share with TBio all the
decisions made by Sanofi Pasteur relating to this recall or similar action.

11.2 If, at any time, any Governmental Authority requires TBio to proceed with a
recall of a Product or take a similar action, including but not limited to a
clinical hold, with respect thereto, TBio shall promptly notify Sanofi Pasteur
and shall share with Sanofi Pasteur all the decisions made by TBio relating to
this recall or similar action.

Article 12 – Term and Termination

12.1 This Supply Agreement shall be effective as of December 20, 2019 (the
“Effective Date”) and shall remain in effect unless terminated in accordance
with Section 12.2, 12.3 or 12.4.

 

CONFIDENTIAL

Page 8 of 11



--------------------------------------------------------------------------------

12.2 This Supply Agreement may be terminated by mutual consent of the Parties.

12.3 This Supply Agreement may be terminated by Sanofi Pasteur at will on six
(6) months’ prior written notice to TBio.

12.4 TBio may terminate this Supply Agreement in the event of a breach by Sanofi
Pasteur of its payment obligations hereunder if Sanofi Pasteur does not cure
such breach within [**] of receipt of written notice thereof; provided however
that such termination shall not relieve TBio of any of its obligations under the
Collaboration and License Agreement.

12.5 Sanofi Pasteur may terminate this Supply Agreement immediately in the event
that TBio does not provide Products, Clinical Supply and/or Non-Clinical Supply
in a timely manner, evidenced by a delay of more than [**] from an agreed
delivery date for reasons other than Force Majeure.

12.6 In the event of termination of this Supply Agreement, further work on Work
Orders in process as of such termination notice shall be immediately terminated
unless Sanofi Pasteur requests that such work continue, in its sole discretion.
Sanofi Pasteur’s payment obligations with respect to such immediately terminated
Work Orders under this Section 12.6 shall survive any termination of this Supply
Agreement, provided that such obligations are incurred prior to the effective
date of, or due to, such termination and are non-cancellable.

12.7 For the sake of clarity, this Supply Agreement shall not imply any
additional rights to Sanofi Pasteur to terminate the Collaboration and License
Agreement.

Article 13 – General

13.1 This Supply Agreement, including its recitals, which form a part hereof,
embodies the entire understanding of the Parties relating to the subject matter
hereof and supersedes all prior understandings and agreements whether express or
implied, written or oral, as to such subject matter except as set out in the
Collaboration and License Agreement and the Quality Agreements attached hereto.

13.2 No provision on any Sanofi Pasteur Work Order form or on TBio’s general
terms and conditions of sale or invoice, which may purport to impose different
terms and conditions upon Sanofi Pasteur or TBio, shall modify the terms and
conditions set forth herein.

13.3 Should any provision of this Supply Agreement be considered void under
applicable laws, the Parties will meet and replace in good faith the said
provision with respect to the spirit of the Collaboration and License Agreement,
this Supply Agreement and their common understanding. It is clearly understood
that the other provisions of this Supply Agreement will remain in full force and
shall bind the Parties.

13.4 The United Nations Convention on Contracts for the International Sale of
Goods will not apply to this Supply Agreement.

Article 14 – Incorporation of Various Terms of Collaboration and License
Agreement

14.1 In addition to any specific provisions of the Collaboration and License
Agreement that have already been referred to elsewhere in this Supply Agreement,
the following additional provisions of the Collaboration and License Agreement,
as amended from time to time, are hereby also incorporated by reference, however
subject to any necessary and applicable modifications in the interpretation of
this Supply Agreement.

 

CONFIDENTIAL

Page 9 of 11



--------------------------------------------------------------------------------

  (a)

Article 1—Definitions

  (b)

Section 2.1 – Purpose

  (c)

Article 4 – Manufacturing & Technology and Process Transfer

  (d)

Article 13 – Confidentiality, Publications and Press Releases

  (e)

Article 14 – Representations and Warranties

  (f)

Section 17.4 – Dispute Resolution

  (g)

Section 17.8 – Force Majeure

  (h)

Section 17.11 – Notices

  (i)

Section 17.18 – Governing Law

Article 15 – Counterparts

This Supply Agreement may be executed in two (2) counterparts each of which
shall be deemed an original, and which taken together shall constitute one and
the same instrument.

[signatures on next page]

 

CONFIDENTIAL

Page 10 of 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Supply Agreement as of the
date last signed below by their duly authorized officers.

 

Sanofi Pasteur Inc.

 

By: /s/ John Shiver

 

Name: John Shiver

 

Title: Senior Vice President Research &

          Development

 

Translate Bio MA, Inc.

 

By: /s/ Ronald C. Renaud, Jr.

 

Name: Ronald C. Renaud, Jr

 

Title: Chief Executive Officer

 

CONFIDENTIAL

Page 11 of 11